DETAILED ACTION
	This Office Action is in reply to Applicant’s Response filed on Dec 6, 2021 in response to the Non-Final Office Action mailed on Jul 9, 2021, regarding application number 16/015,617. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1-5, 8-16 and 19-22 is/are currently pending and has/have been examined.


Response to Amendment 
	The Amendment filed on Dec 6, 2021 has been entered. Applicant’s Remarks filed on Dec 6, 2021 have been considered as follows.
Based on the Amendments to the Claims, the Claim Interpretations, 112(a) rejections and 112(b) rejections previously set forth have been maintained. Additional 112(a) and 112(b) rejections have been incorporated to address the amendments.
Based on the Amendments to the Claims, and Page(s) 7-9 of Applicant’s Remarks, the prior art rejection(s) has/have been modified to address the amended claims.


Claim Interpretation
Claim(s) 1 and 10 has/have been amended to recite “convex shaping of the outer side” and “concave shaping of the inner side”. The examiner is unclear what feature of the structure the newly added recitations describe and, as such, the examiner will be addressing two interpretations in the current Office Action. Interpretation I: the recitations describe a C-shaped channel arrangement that inherently has an inner concave side and an outer convex side and Interpretation II: the recitations describe that the cross section of the channel has an inner concave side and an outer convex side. 


Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-5, 8-16 and 19-22 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 

Claim(s) 1 and 10 has/have been amended to recite “convex shaping of the outer side” and “concave shaping of the inner side”. Under Interpretation II, the amendments are considered to be new matter. Based on the Amendments and Applicant's Remarks (see Page 9 of Remarks: arguments regarding cross sectional views of the prior art), it appears that Applicant may be intending to describe that the channel cross section has a particular shape (a cross section with an inner concave side and an outer convex side). However, there is no indication as to where this particular cross sectional shape is described in the Specification and the examiner has not found a description of said cross section in the Specification. It is further noted that the Specification only describes a rectangular cross section in [0032], [0039] and as represented in Figs 5A-5F. This had been previously noted in the Advisory Action mailed out on Jun 4, 2021. Thus, support for the limitation of the instant claims was not found by the examiner in the original disclosure, as no mention of “convex shaping of the outer side” and “concave shaping of the inner side” in relation to the channel cross section has been found. The specification supports a rectangular cross section but not a cross section that has a “convex shaping of the outer side” and a “concave shaping of the inner side” as recited in the instant claims. Thus, the limitations of Claim(s) 1 and 9 are considered new matter. 

Claim(s) 1 and 10 has/have been amended to recite “the position of the inversion determined to be the position of a second peak in a value of a switching index, the switching index using a quantification of average Dean velocity”. Support for the limitation of the instant claims was not found by the examiner in the original disclosure, as no mention of “a second peak in a value of a switching index” or “the position of the inversion determined to be the position of a second peak” has been found. The specification supports the following:
a Switching Index, a normalization of the standard deviation of the intensity at a point in a channel as measured with methylene blue (see instant specification: [0103]-[0104])
obtaining a graph from a trend of Switching Indexes across channel length, with peaks being observed in the resulting graph upon generating a trendline (see instant specification: [0103]-[0105]; Fig 9A-9C),
inversion of fluids occurring at the first and second peaks of said graph, with further evaluation of points of switching being impossible due to total mixing or enhanced 3D complexity (see instant specification: [0107]),
inversion occurring at the first peak of said graph, and a total recirculation occurring at the second peak (see instant specification: [0106]-[0107]),
 but not “the position of the inversion determined to be the position of a second peak in a value of a switching index, the switching index using a quantification of average Dean velocity” as recited in the instant claims. That is, the issues herein lie in:
“the position of the inversion” being unsupported as there are multiple inversions occurring in a channel,
“second peak in a value of a switching index” as the Switching Index does not have peaks, representing instead a single value,
“the switching index using a quantification of average Dean velocity”, the Switching Index uses a normalized evaluation of the standard deviation in intensities at a point in the channel length (the examiner notes that the instant specification states that the Switching Index can be used for quantifying Dean flow characteristics, but it does not use a quantification of Dean flow velocity).
Thus, the limitations of Claim(s) 1 and 10 are considered new matter. 




Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-5, 8-16 and 19-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding Claim(s) 1 and 10, the recitation “convex shaping of the outer side” and “concave shaping of the inner side” is unclear. It is unclear whether Applicant is intending to describe a curved C-shaped channel that inherently has an inner concave side and an outer convex side or whether the cross section of the channel has those features (see also Claim Interpretation Section). Clarification is required.  

Regarding Claim(s) 1 and 10, the recitations of “the position of the inversion determined to be the position of a second peak in a value of a switching index, the switching index using a quantification of average Dean velocity” are unclear. Support for the limitation of the instant claims was not found by the examiner in the original disclosure (see 112(a) New Matter Rejections section). For Claim 1, it is further unclear what the recitation is intended to described For Claim 10, it is further unclear what the recitation is intended to described regarding the claimed method. Similarly, and as best understood, the recitation describes that inversion will occur within the channel due to Dean forces at a specific point in the channel; there is no method step as the position of the inversion would be governed by operation (i.e. intended result). In the interest of compact prosecution, a prior art combination will be considered to read on the aforementioned limitation if it describes the method steps.

Claim(s) 2-5, 8-9, 11-16 and 19-22 is/are rejected by virtue of dependency. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1-5, 8-16 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al (US 2016/0032350, previously of record) in view of Bhagat et al (US 2016/0303565, previously of record) (i.e. Interpretation I) and in further view of Lee et al (US 8,993,340, previously of record) or, alternatively, Hou in view of Bhagat and in further view of Spuhler et al (US 2016/0244714, already of record) (i.e. Interpretation II) and Lee et al (US 8,993,340, previously of record). 

Regarding Claim 1, Hou teaches a fluidic system comprising (see Hou: Abstract), comprising:
a curved fluidic channel (see Hou: [0008]-[0010]; Fig 1A, 1B, 1C and 1D)
a first inlet and a second inlet channel, wherein each inlet channel is in fluidic communication with a proximal region of said curved fluidic channel (see Hou: [0008]-[0010]; Fig 1A, 1B, 1C and 1D);
wherein said first inlet channel and said second inlet channel are configured such that the first liquid initially flows in a first laminar flow stream proximal to a first side of said curved fluidic channel, and such that the second liquid initially flows in a second laminar flow stream proximal to a second side of said curved fluidic channel, wherein a width, height, radius of curvature and length of said curved fluidic channel is selected to effect inversion of the first liquid and the second liquid via Dean flow that approximates half a Dean cycle (see Hou: [0008]-[0010]; Fig 1A, 1B, 1C and 1D), such that within a distal region of said curved fluidic channel, the second liquid flows in a third laminar flow stream proximal to said first side of said curved fluidic channel, and the first liquid flows in a fourth laminar flow stream proximal to said second side of said curved fluidic channel 
a first outlet channel and a second outlet channel, wherein each outlet channel is in fluidic communication with said distal region of said curved fluidic channel (see Hou: [0008]-[0010]; Fig 1A, 1B, 1C and 1D) such that the third laminar flow stream is directed to said first outlet channel and the fourth laminar flow stream is directed to said second outlet channel (the language following this particular recitation of ‘such that’ is an example of functional language describing an intended result and do not differentiate over the art as it imposes no further structural limits on the device. The examiner has given the functional recitations the appropriate patentable weight and has deemed that the cited references meet the claim; MPEP § 2173.05 (g)).
Hou further teaches that sample fluid and sheath fluids can be introduced into the device by a variety of techniques known in the art, for example by use of a syringe or pump (see Hou: [0031]).
Hou does not explicitly teach:
a first liquid flow device in fluid communication with said first inlet channel for directing a first liquid into said curved fluidic channel
a second liquid flow device in fluid communication with said second inlet channel for directing a second liquid into said curved fluidic channel
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to include pumps for the introduction of the first and second fluid as suggested by Hou. 


Modified Hou does not teach:
the curved fluidic channel having a substantially constant radius of curvature, the curved fluidic microchannel comprising an inner concave side and an outer convex side as per Interpretation I
the convex shaping of the outer side and the concave shaping of the inner side direct the flow
However, Bhagat teaches the analogous art of a microfluidic device with curvilinear and/or spiral channels to separate cells from a sample using partial or complete Dean cycles (see Bhagat: Abstract). Bhagat further teaches an embodiment in which the channel of the microfluidic device is arranged as a curvilinear segment with a substantially constant radius throughout most of the channel (i.e. a C-shaped arrangement, which would have a constant radius of curvature), wherein this arrangement permits isolating cells by applying the principles of half Dean Cycles (see Bhagat: [0012]; [0044]-[0047]; [0056]; [0067]; Fig 5 and 5a). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the spiral configuration of the channel of Hou to be C-shaped as in Bhagat, because Bhagat teaches that using a C-shaped arrangement permits isolating cells by applying the principles of half Dean Cycles (see Bhagat: [0012]; [0044]-[0047]; [0056]; [0067]; Fig 5 and 5a). The examiner notes that the C-shaped channel structure would inherently have an inner concave side and an outer convex side that act to direct the flow, therefore meeting the claim limitations as a whole (Interpretation I). 

If Hou in view of Bhagat alone is deemed incapable of having a “convex shaping of the outer side” and “concave shaping of the inner side” as per Interpretation II, then an alternative rejection in further view of Spuhler applies as follows.

Modified Hou teaches a C-shaped channel (see above).
Modified Hou does not teach the channel cross-section having a “convex shaping of the outer side” and “concave shaping of the inner side” as per Interpretation II.
However, Spuhler teaches the analogous art of microfluidic devices for sorting particles (see Spuhler: Abstract). Spuhler teaches that sorting and focusing of particles depends partly on channel geometry, including the cross sectional size and shape of the channel, and further teaches that channels can have any kind of cross sectional shape that achieves particle focusing such as rectangular, elliptical, or circular cross-sections or asymmetrical cross sections as needed for the particular application (see Spuhler: [0099]-[0100]; the examiner notes that the description of asymmetrical cross sections is being interpreted to describe any cross section, including a concave and convex shape as described in the claim). Further, the courts have held that a prima facie case of obviousness exists as to changes in shape if there is lack of evidence as to unexpected results arising from said changes (see MPEP § 2144.04 IV B).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the cross section of the channel of modified Hou to be of any kind of cross sectional shape that achieves particle focusing as described in Spuhler, because Spuhler teaches that sorting and focusing of particles depends partly on channel geometry and that rectangular, elliptical, or circular cross-sections or asymmetrical cross sections can be chosen as needed for the application at hand (see Spuhler: [0099]-[0100]). The examiner notes that the description of asymmetrical cross sections is being interpreted to describe any cross section, including a concave and convex shape as described in the claim, therefore meeting the claim limitations as a whole (Interpretation II).

Modified Hou does not teach:
the second liquid containing a magnetic microparticle suspension comprising a magnetic subset of microparticles and a non-magnetic subset of microparticles (Hou, however, is capable of processing any fluid)
one or more magnets positioned relative to said curved fluidic channel such that an approximately uniform magnetic field gradient is established across a width and height direction of said curved fluidic channel as Dean flow occurs along said curved fluidic channel exerting a force on the magnetic subset of microparticles in the width and height direction such that the magnetic subset of microparticles are retained proximal to said first side of said curved fluidic channel as the microparticles flow through said curved fluidic channel, and such that the magnetic subset of microparticles reside predominantly within the third laminar flow stream in said distal region of said curved fluidic channel effecting solution exchange of the first liquid and the second liquid relative to the magnetic subset of microparticles, the magnetic field gradient comprising a strength at least capable of achieving magnetophoretic separation of the magnetic subset of microparticles within the one half Dean cycle
However, Lee teaches the analogous art of a cell separation fluidic device for magnetic separations using magnets (see Lee: Abstract). Lee teaches a C-shaped channel and a 3-dimensional spiral channel (arranged vertically) that are subjected to magnetic fields due to the placement of magnets in either the periphery or the center of the channels (see Lee: Fig 1; Fig 3; Fig 4, Fig 9A-9B). Lee also teaches a cylindrical magnet (i.e. substantially circular magnet) around which the channel helically winds, the arrangement resulting in a centrifugal/inertial/Dean drag force and magnetic force acting over the particles, separating a magnetically labelled subset of particles in a sample (see Lee: Column 4, line 36-38; Column 
It would have been obvious to one skilled in the art before the filing date of the invention to include a magnet, or an array of magnets, for separating a solution with magnetic particles as in Lee, in the center of the C-shaped channel of modified Hou, because Lee teaches that using C-shaped or spiral channels along with magnets on the periphery or center of the channels results in a centrifugal force and magnetic force acting over the particles that can be used to separate a magnetically labelled subset of particles in a sample (see Lee: Column 10, line 66, to Column 11, line 38). The examiner notes that the language of “such that the magnetic subset of microparticles are retained proximal to said first side of said curved fluidic channel as the microparticles flow through said curved fluidic channel, and such that the magnetic subset of microparticles reside predominantly within the third laminar flow stream in said distal region of said curved fluidic channel effecting solution exchange of the first liquid and the second liquid relative to the magnetic subset of microparticles” and “the position of the inversion determined to be the position of a second peak in a value of a switching index, the switching index using a quantification of average Dean velocity” is an example of functional language describing an intended result and does not differentiate over the art as it imposes no further structural limits on the device. The examiner has given the functional recitations the appropriate patentable weight 
Note: Claim(s) 1-5 and 8-9 contain a large amount of functional language and/or intended use (i.e. “configured to…”, “to direct…”, “such that…”, etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
	
	Regarding Claim 2, modified Hou teaches all the limitations as applied to Claim 1. Modified Hou further teaches the behavior of the flow in a curved channel in response to a Dean cycle and states that a particles migration can be defined by the Dean cycle, with a particle proximate to the outer wall migrating to the inner wall after completing a half Dean cycle (see Hou: [0032]-[0033]; equation/approximation 1). 
Modified Hou does not explicitly teach a configuration of width, height, length, radius of curvature, flow rate of the first or second liquid, or any combination thereof that would specifically result in the inertial forces alone, in the absence of magnets, being unable to retain the magnetic subset particles on the first side of the curved fluid channel. 
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to optimize the width, height, radius of curvature, length, flow rate, or any combination thereof to achieve, in the absence of magnets, the lack of retention of the magnetic particles on the first side of the curved fluid channel by inertial forces alone.
It would have been obvious to one skilled in the art before the filing date of the invention to modify the width, height, length, flow rate, or any combination thereof of the system of modified Hou by using the guidelines in modified Hou (see Hou: [0032]-[0033]; 

Regarding Claim 3, modified Hou teaches all the limitations as applied to Claim 1. and further teaches wherein said one or more magnets are positioned such that the magnetic field gradient is approximately uniform along at least a portion of said curved fluidic channel in a length, width and height direction (see modification of Claim 1; Lee: Column 10, line 66, to Column 11, line 38; Fig 1; Fig 3; Fig 4, Fig 9A-9B; Lee does not explicitly mention having a uniform magnetic field, however the placement of the magnets in Lee implicitly teaches to one of skill in the art that the magnetic field is constant throughout the length of the channels).  

	Regarding Claim 4, modified Hou teaches all the limitations as applied to Claim 1 and further teaches wherein said one or more magnets is a cylindrical magnet surrounded at least in part by said curved fluidic channel (see modification of Claim 1; Lee: Column 10, line 66, to Column 11, line 38; Fig 9A-9B). 

	Regarding Claim 5, modified Hou teaches all the limitations as applied to Claim 1 and further teaches the magnets being arranged beyond an outer convex side of said curved fluidic channel (see modification of Claim 1; Lee: Column 10, line 66, to Column 11, line 38; Fig 1; Fig 3; Fig 4).

Regarding Claim 8, modified Hou teaches all the limitations as applied to Claim 1 and further teaches wherein magnetic properties of the magnetic subset of microparticles and magnetic susceptibilities of the first liquid and the second liquid are selected such the magnetic force is attractive (see Claim 1 rejection).



Regarding Claim 10, Hou teaches a method of performing solution exchange within a curved fluidic channel (see Hou: Abstract; [0008]-[0010]; Fig 1A, 1B, 1C and 1D), the method comprising:
directing, into a proximal region of the curved fluidic channel, a first liquid and a second liquid, the first liquid and the second liquid deliverable to the curved fluidic channel such that the first liquid initially flows in a first laminar flow stream proximal to a first side of the curved fluidic channel and such that the second liquid initially flows in a second laminar flow stream proximal to a second side of the curved fluidic channel (see Hou: [0008]-[0010]; the first liquid and second corresponding to the sheath fluid and blood sample of Hou, respectively; Fig 1A, 1B, 1C and 1D);
collecting the third laminar flow stream in a first outlet channel and the fourth laminar flow stream in a second outlet channel (see Hou: [0008]-[0010]; the first liquid and second corresponding to the sheath fluid and blood sample of Hou, respectively; Fig 1A, 1B, 1C and 1D).

Modified Hou does not teach:
the curved fluidic channel having a substantially constant radius of curvature, the curved fluidic microchannel comprising an inner concave side and an outer convex side as per Interpretation I
the convex shaping of the outer side and the concave shaping of the inner side direct the flow
However, Bhagat teaches the analogous art of a microfluidic device with curvilinear and/or spiral channels to separate cells from a sample using partial or complete Dean cycles (see Bhagat: Abstract). Bhagat further teaches an embodiment in which the channel of the microfluidic device is arranged as a curvilinear segment with a substantially constant radius throughout most of the channel (i.e. a C-shaped arrangement, which would have a constant radius of curvature), wherein this arrangement permits isolating cells by applying the principles of half Dean Cycles (see Bhagat: [0012]; [0044]-[0047]; [0056]; [0067]; Fig 5 and 5a). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the spiral configuration of the channel of Hou to be C-shaped as in Bhagat, because Bhagat teaches that using a C-shaped arrangement permits isolating cells by applying the principles of half Dean Cycles (see Bhagat: [0012]; [0044]-[0047]; [0056]; [0067]; Fig 5 and 5a). The examiner notes that the C-shaped channel structure would inherently have an inner concave side and an outer convex side that act to direct the flow, therefore meeting the claim limitations as a whole (Interpretation I). 

If Hou in view of Bhagat alone is deemed incapable of having a “convex shaping of the outer side” and “concave shaping of the inner side” as per Interpretation II, then an alternative rejection in further view of Spuhler applies as follows.

Modified Hou teaches a C-shaped channel (see above).
Modified Hou does not teach the channel cross-section having a “convex shaping of the outer side” and “concave shaping of the inner side” as per Interpretation II.
However, Spuhler teaches the analogous art of microfluidic devices for sorting particles (see Spuhler: Abstract). Spuhler teaches that sorting and focusing of particles depends partly on 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the cross section of the channel of modified Hou to be of any kind of cross sectional shape that achieves particle focusing as described in Spuhler, because Spuhler teaches that sorting and focusing of particles depends partly on channel geometry and that rectangular, elliptical, or circular cross-sections or asymmetrical cross sections can be chosen as needed for the application at hand (see Spuhler: [0099]-[0100]). The examiner notes that the description of asymmetrical cross sections is being interpreted to describe any cross section, including a concave and convex shape as described in the claim, therefore meeting the claim limitations as a whole (Interpretation II).

Modified Hou does not teach:
the second liquid containing a microparticle suspension comprising a magnetic subset of microparticles and a non-magnetic subset of microparticles
while applying an approximately uniform magnetic field gradient along a width and height direction of the curved fluidic channel, flowing the first liquid and the second liquid over a length of the curved fluidic channel suitable for effecting inversion of the first liquid and the second liquid via Dean flow that approximates half a Dean cycle, such that the second liquid forms a third laminar flow stream 
However, Lee teaches the analogous art of a cell separation fluidic device for magnetic separations using magnets (see Lee: Abstract). Lee teaches a C-shaped channel and a 3-dimensional spiral channel (arranged vertically) that are subjected to magnetic fields due to the placement of magnets in either the periphery or the center of the channels (see Lee: Fig 1; Fig 3; Fig 4, Fig 9A-9B). Lee also teaches a cylindrical magnet (i.e. substantially circular magnet) around which the channel helically winds, the arrangement resulting in a centrifugal/inertial/Dean drag force and magnetic force acting over the particles, separating a magnetically labelled subset of particles in a sample (see Lee: Column 4, line 36-38; Column 10, line 66, to Column 11, line 38). Thus, it follows that, for example, placing a magnet, or array of magnets as in Lee, near the center of the curved channel (i.e. the inner concave side) of modified Hou would result in the magnetic particles being subject to attraction or repulsion (i.e. an attractive field would move the magnetic particles towards the inner section of the curve and closer to the magnet, while a repulsive field would move the magnetic particles towards the outer section of the curve and further from the magnet). One skilled in the art could easily envision what would occur if an attractive or repulsive magnetic field were originating from the 
It would have been obvious to one skilled in the art before the filing date of the invention to include a magnet, or an array of magnets, for separating a solution with magnetic particles as in Lee, in the center of the C-shaped channel of modified Hou, because Lee teaches that using C-shaped or spiral channels along with magnets on the periphery or center of the channels results in a centrifugal force and magnetic force acting over the particles that can be used to separate a magnetically labelled subset of particles in a sample (see Lee: Column 10, line 66, to Column 11, line 38). The examiner notes that the language of “such that the second liquid forms a third laminar flow stream proximal to the first side of the curved fluidic channel, and the first liquid forms a fourth laminar flow stream proximal to said second side of the curved fluidic channel, wherein the magnetic field gradient is configured to exert a force on the magnetic subset of microparticles in the width direction such that the magnetic microparticles are retained proximal to the first side of the curved fluidic channel as the microparticles flow through the curved fluidic channel, and such that the magnetic subset of microparticles reside predominantly within the third laminar flow stream effecting solution exchange of the first liquid and the second liquid relative to the magnetic subset of microparticles” and “the position of the inversion determined to be the position of a second peak in a value of a switching index, the switching index using a quantification of average Dean velocity” expresses the intended result of a process step positively recited (see MPEP § 2111.04; 112(b) rejection section). The examiner takes the position that the recitation identified above (i.e. “such that…”) is a result of the combination of the construction of the device (i.e. the circular channel) and manipulation/mode of operation of said device (i.e. supplying distinct fluids, one of which has a magnetic target, and 

Regarding Claim 11, modified Hou teaches all the limitations as applied to Claim 10. Modified Hou further teaches the behavior of the flow in a curved channel in response to a Dean cycle and states that a particles migration can be defined by the Dean cycle, with a particle proximate to the outer wall migrating to the inner wall after completing a half Dean cycle (see Hou: [0032]-[0033]; equation/approximation 1). 
Modified Hou does not explicitly teach a configuration of width, height, radius of curvature and length of the curved fluidic channel and a flow rate of the magnetic microparticle suspension are selected such that, in the absence of the magnetic field gradient, inertial forces alone would be insufficient to retain the magnetic subset of microparticles proximal to the first side of the curved fluidic channel as the microparticles flow through the curved fluidic channel. 
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to optimize the width, height, length, radius of curvature, flow rate, or any combination thereof to achieve, in the absence of magnets, the lack of retention of the magnetic particles on the first side of the curved fluid channel by inertial forces alone.
It would have been obvious to one skilled in the art before the filing date of the invention to modify the width, height, length, flow rate, or any combination thereof of the system of modified Hou by using the guidelines in modified Hou (see Hou: [0032]-[0033]; equation/approximation 1) to achieve, in the absence of magnets, the lack of retention of the magnetic particles on the first side of the curved fluid channel by inertial forces alone.

Regarding Claim 12, modified Hou teaches all the limitations as applied to Claim 10. Modified Hou further teaches the behavior of the flow in a curved channel in response to a Dean cycle and states that a particles migration can be defined by the Dean cycle, with a particle 
Modified Hou does not explicitly teach wherein the length of the curved fluidic channel is selected to correspond to a half a Dean cycle. 
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to have selected the length of the fluidic channel to correspond to half a Dean cycle if it was desirable to have a particle migrate from the outer wall to the inner wall as this would have yielded a predictable result as disclosed by Hou. 
It would have been obvious to one skilled in the art before the filing date of the invention to make the length of the curved fluidic channel correspond to a half Dean cycle if it was desirable to have a particle migrate from the outer wall to the inner wall as this would have yielded a predictable result as disclosed by Hou see Hou: [0032]-[0033]; equation/approximation 1).

Regarding Claim 13, modified Hou teaches all the limitations as applied to Claim 10 and further teaches wherein the microparticle suspension is flowed at a rate between 0.1 mL/min and 1 mL/min (see Hou: “the diluted blood sample is loaded into a delivery mechanism and injected into the sample inlet at a rate of about 100 µL/min to about 200 µL/min, such as about 100 µL/min, 125 µL/min, 150 µL/min, 175 µL/min or 200 µL/min, for example between about 125 µL/min and about 175 µL/min”, [0035]). 

Regarding Claim 14, modified Hou teaches all the limitations as applied to Claim 10. Modified Hou further teaches that flow rates can be optimized to ensure that particles undergo the effects of a desired number of Dean cycles in the channel (see Hou: “For a given micro-channel length, the particles can thus undergo multiple Dean cycle migrations with increasing flow rates (Re)… The appropriate flow rate necessary to ensure that the particles of interest 
Modified Hou does not explicitly teach “wherein the microparticle suspension is flowed at a rate between 1 mL/min and 10 mL/min”.
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art optimize the fluid rates to achieve a predetermined level of separation in the fluidic channel.
It would have been obvious to one skilled in the art before the filing date of the invention to modify the flow rate of the magnetic particle suspension of modified Hou as suggested by Hou, because Hou teaches that the separation can be controlled by modulating the flow rates and device dimensions (see Hou: [0032]-[0033]). 

Regarding Claim 15, Hou teaches all the limitations as applied to Claim 10 and further teaches wherein the curved fluidic channel is provided as an arc spanning less than 360 degrees (see modification of Claim 10, C-shaped channel; Bhagat: [0012]; [0044]-[0047]; [0056]; [0067]; Fig 5 and 5a).

Regarding Claim 16, modified Hou teaches all the limitations as applied to Claim 10 and further teaches wherein the magnetic field gradient is uniform along the arc in a length, width and height direction (see modification of Claim 1; Lee: Column 10, line 66, to Column 11, line 38; Fig 1; Fig 3; Fig 4, Fig 9A-9B; Lee does not explicitly mention having a uniform magnetic field, however the placement of the magnets in Lee implicitly teaches to one of skill in the art that the magnetic field is constant throughout the length of the channels)

Regarding Claim 19, modified Hou teaches all the limitations as applied to Claim 10 and further teaches wherein magnetic properties of the magnetic subset of microparticles and magnetic susceptibilities of the first liquid and the second liquid are selected such the magnetic force is attractive (see Claim 10 rejection).

Regarding Claim 20, modified Hou teaches all the limitations as applied to Claim 10 and further teaches wherein magnetic properties of the magnetic subset of microparticles and magnetic susceptibilities of the first liquid and the second liquid are selected such the magnetic force is repulsive (see Claim 10 rejection).

	Regarding Claim 21, modified Hou teaches all the limitations as applied to Claim 1 and further teaches wherein said one or more magnets is a substantially circular magnet positioned adjacent to said first side of said curved fluidic channel to cause said approximately uniform magnetic field (see modification of Claim 1; Lee: Column 10, line 66, to Column 11, line 38; Fig 1; Fig 3; Fig 4, Fig 9A-9B; Lee does not explicitly mention having a uniform magnetic field, however the placement of the magnets in Lee implicitly teaches to one of skill in the art that the magnetic field is constant throughout the length of the channels).  

Regarding Claim 22, modified Hou teaches all the limitations as applied to Claim 1 and further teaches wherein said applying an approximately uniform magnetic field gradient comprises positioning a substantially circular magnet adjacent to said first side of said curved fluidic channel (see modification of Claim 1; Lee: Column 10, line 66, to Column 11, line 38; Fig 1; Fig 3; Fig 4, Fig 9A-9B; Lee does not explicitly mention having a uniform magnetic field, however the placement of the magnets in Lee implicitly teaches to one of skill in the art that the magnetic field is constant throughout the length of the channels).  


Response to Arguments
Applicant's Arguments, filed on Dec 6, 2021, towards the previous prior art rejections on Page(s) 7-8 have been fully considered but are not persuasive. 
Applicant argues, on Page(s) 8 of their Remarks, that the amendment of “the position of the inversion determined to be the position of a second peak in a value of a switching index, the switching index using a quantification of average Dean velocity” is sufficient to overcome the prior art. 
The examiner respectfully disagrees. 
Regarding the amended limitation, the examiner first notes that it is unclear what the amendment intends to describe regarding the apparatus and method. As to the apparatus, it is further unclear what the recitation is intended to described regarding the claimed structure. As best understood, the recitation describes that inversion will occur within the channel due to Dean forces at a specific point in the channel; there is no structural component to this point within the channel as inversion will occur under the correct conditions (i.e. operation and/or intended use/result). As to the method, it is further unclear what the recitation is intended to described regarding the claimed method. Similarly, and as best understood, the recitation describes that inversion will occur within the channel due to Dean forces at a specific point in the channel; there is no method step as the position of the inversion would be governed by operation (i.e. intended result).  The examiner notes that the language of “the position of the inversion determined to be the position of a second peak in a value of a switching index, the switching index using a quantification of average Dean velocity” is an example of functional language describing an intended result (i.e. a location that only exists during operation of the device under particular conditions) and does not differentiate over the art as it imposes no further structural limits on the device. The examiner has given the functional recitations the 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               


/Benjamin R Whatley/Primary Examiner, Art Unit 1798